Opinion issued December 15, 2011.
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00953-CV
———————————
United
Central bank,
Appellant
V.
jle
investors, inc., d/b/a associated mortgage investors, Appellee

 

 
On Appeal from the 125th District Court 
Harris County, Texas

Trial Court Cause No. 2011-39622
 

MEMORANDUM OPINION
This is an appeal from an interlocutory
order signed October 31, 2011.  On November
3, 2011, the parties filed a joint motion to dismiss the appeal. See Tex.
R. App. P. 42.1. The motion is granted and the appeal is dismissed.  See Tex.
R. App. P. 42.1(a)(2), 43.2(e).
We dismiss all other pending motions as moot.  We direct the Clerk to issue the mandate
within 10 days of the date of this opinion. 
See Tex. R. App. P. 18.1.
PER CURIAM
Panel
consists of Chief
Justice Radack and Justices Bland and Huddle.